DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
By the above submission, Claims 1, 3-8, 11, 13-18, and 21-25 have been amended.  No claims have been added or canceled.  Claims 1, 3-8, 11, 13-18, and 21-25 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 3-8, 11, 13-18, and 21-25 under 35 U.S.C. 101 as directed to non-statutory subject matter, and with respect to Prong One of Revised Step 2A of the analysis set forth in MPEP § 2106.04, Applicant argues that the claims as amended do not recite a mental process because a human mind is not equipped to extract a first name and a second name from a digital certificate or 
With respect to Prong Two of Step 2A, Applicant argues that the steps of approving the user to be associated with the first certificate and issuing the certificate 
With respect to Step 2B, Applicant alleges that issuing certificates based on approving a user is not well-understood, routine, or conventional and provides advantages as described in the specification (pages 16-17 of the present response, citing paragraphs 0005, 0006, 0013, and 0014 of the present specification).  However, Applicant has not explained what the technological differences are between generally issuing a certificate (e.g. transmitting it to a user) and issuing a certificate based on approving the user.  Further, Applicant has not explained the nexus between the asserted advantage and the claimed limitations.
.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 1 has been amended to recite “approving a user to be associated with a first digital certificate”.  Independent Claim 11 has similarly been amended to recite a processor configured to “approve a user to be associated with the first digital certificate”.  Independent Claim 21 has also been amended to recite “approving a user to possess the first digital certificate”.  There is not clear antecedent basis for these limitations in the specification.  For further detail, see below with respect to the rejection under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement.

Claim Objections

The objections to Claims 4, 7, 11, 14, 17, and 21 for informalities are withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 101

The rejection of Claims 1, 3-8, 11, 13-18, and 21-25 under 35 U.S.C. 101 is NOT withdrawn, for the reasons detailed above.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 11, 13-18, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method that requires approving a user, receiving a request, extracting names from a certificate, and provisioning and issuing certificates, and Claim 21 similarly recites a method that also includes approving a user, receiving a request, parsing a certificate and extracting names from the certificate, and provisioning and issuing certificates.  Approving a user could be performed entirely mentally because there is no limitation on what this approval encompasses, and could simply include making a mental note or decision that a user is approved to possess or be associated with a certificate and adding the user to a mental or written list.  Parsing a certificate and extracting names from a certificate could be performed entirely by a person (e.g. by inspection, reading, and writing) and are abstract steps.  Similarly, provisioning new certificates is an abstract step because it merely involves compiling and separating data.  These are abstract because they fall into the category of mental processes, which is one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  More specifically, the claimed methods are directed to abstract ideas of gathering and manipulating abstract data.  Although the claims recite specific source and destination 
This judicial exception is not integrated into a practical application because the claim does not recite any use or further action with respect to the provisioned certificates.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of operations that are performed “by at least one computer processor” are at a generic level and constitute, at most, mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The step of receiving a request to split the certificate (i.e. receiving a request for processing to be performed) amounts to mere data gathering claimed in a generic manner that constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  The step of issuing the new certificates amounts to mere data transmission claimed in a generic manner that constitutes insignificant post-solution activity, as per MPEP § 2106.05(g).  Further, the limitations that the receiving is performed over a network merely amount to a link to a particular field of use (i.e. computer networks).  See MPEP § 2106.05(h).  The recitation in Claims 1 and 21 of a provisioning or issuing based on approving also only appears to relate to an intended field of use and does not clearly provide a practical application of the abstract idea.  Similarly, the recitation that the new certificates are used to verify an identity of the user 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of receiving the request and issuing the certificates are claimed at a high level of generality and are generally directed to receiving or transmitting data over a network, respectively, which have been recognized by the courts as well-understood, routine, and conventional functions.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs, and buySAFE.  Therefore, the claims as a whole, whether the steps are considered individually or as an ordered combination, are not directed to significantly more than the abstract idea.  See also the 2019 Guidance.
Dependent Claims 3-8 and 22-25 only add further steps relating to specifics of the abstract data and how the data may be combined and/or separated.  The step of digitally signing (see Claims 8 and 24) is merely a mathematical operation, which is also an abstract idea.  See 2019 Guidance, section I(a).
Claims 11 and 13-18 are directed to systems having functionality corresponding substantially to the methods of Claims 1 and 3-8.  This functionality is directed to an abstract idea for similar reasons as detailed above.  Although the claims recite an 
Based upon consideration of all the relevant factors with respect to the claims as a whole, Claims 1, 3-8, 11, 13-18, and 21-25 are determined to be directed to abstract ideas not integrated into a practical application and without significantly more, as detailed above.  Therefore, based on the above analysis, the claimed invention is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejection of Claims 1, 3-8, 11, and 13-18 under 35 U.S.C. 112, second paragraph, as indefinite is withdrawn in light of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11, 13-18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 has been amended to recite “approving a user to be associated with a first digital certificate”.  Independent Claim 11 has similarly been amended to recite a processor configured to “approve a user to be associated with the first digital certificate”.  Independent Claim 21 has also been amended to recite “approving a user to possess the first digital certificate”.  Although Applicant points to paragraphs 0022, 0025, and 0030 for support of the amendments to the claims (see page 10 of the present response), there is no mention of “approving” in paragraphs 0022 or 0030.  Although paragraph 0025 states that “the user has already been approved to possess a certificate”, this is not clear support for actively performing such approval as recited in the claim, nor is there any description of what such step of approving might encompass.  Therefore, there is not clear written description of the amended claims in the specification.



Allowable Subject Matter

Claims 1, 3-8, 11, 13-18, and 21-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, first paragraph, as set forth in this Office action.
A statement of reasons for indication of allowable subject matter was set forth in the Office action mailed 30 November 2015.  As stated in the Office action mailed 01 October 2018, similar reasons apply to Claims 21-25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Zachary A. Davis/Primary Examiner, Art Unit 2492